Citation Nr: 0513110	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  04-01 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a 
recurrent left shoulder dislocation.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from September 1960 
to August 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran testified before the 
undersigned at a hearing held at the RO in March 2005.  
Additional evidence was received at the hearing, for which a 
waiver of initial RO consideration was submitted.


FINDING OF FACT

The residuals of the veteran's recurrent left shoulder 
dislocation originated in service.

CONCLUSION OF LAW

Residuals of a recurrent left shoulder dislocation are the 
result of injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  

The record reflects that in June 2002 the veteran received 
the notice to which he is entitled under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  

With respect to VA's duty to assist the veteran in obtaining 
evidence in connection with his claim, the Board points out 
that all relevant evidence identified by him, and for which 
he authorized VA to obtain, is on file.  Although the record 
reflects that VA has not examined the veteran to determine 
the etiology of his left shoulder disorder, in light of the 
disposition of his claim below, the Board finds that he has 
not been prejudiced by any failure to assist him in his 
claim.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Apr. 14, 2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with 38 U.S.C.A. §§ 5103(a) and 5103A, or with 
38 C.F.R. § 3.159.

Factual background

The report of the veteran's service enlistment examination is 
silent for any mention of left shoulder complaints or 
findings.  Service medical records show that he reported to 
the dispensary in February 1961 with a possible dislocated 
left shoulder; after returning to barracks several minutes 
later he reported that his shoulder popped back into place.  
The left shoulder was asymptomatic on follow up examination 
three days later.  In April 1962 the veteran sustained a 
dislocation of the anterior left shoulder after tripping and 
falling onto his elbow; treating personnel reduced the 
dislocation and he was returned to duty.  The report of the 
veteran's August 1963 examination for discharge is silent 
with respect to the left shoulder.  The report of an October 
1964 examination conducted in connection with his service in 
the U.S. Naval Reserves shows that he reported a history of 
anterior dislocation of the left shoulder without any 
recurrence; physical examination revealed full function in 
the joint.

Postservice medical records on file for December 1968 to 
January 2002 show that the veteran presented at a hospital in 
December 1968 with complaints of recurrent anterior left 
shoulder dislocation.  He reported sustaining a left shoulder 
dislocation eight years before, and explained that since that 
time he had experienced several other dislocations in the 
joint; he indicated that he reduced the dislocations himself.  
He explained that his most recent dislocation occurred when 
he rose from a couch.  X-ray studies and physical examination 
of the shoulder were normal.  The veteran was diagnosed with 
recurrent dislocation of the left anterior glenohumerus.  
While he was scheduled for left shoulder surgery in 
connection with the admission, the procedure was cancelled.  
The private medical records show that in September 1988 he 
sought treatment for left shoulder dislocation after lifting 
hay.  He reported that his last shoulder dislocation occurred 
10 years before, and that he was seeking treatment because 
his wife was unable to reduce the dislocation.  X-ray studies 
were negative, and the veteran was placed in a shoulder 
immobilizer.

In a February 2005 statement, C. Pesson, M.D., notes that the 
veteran sustained a traumatic anterior left shoulder 
dislocation in 1961 while in service, and that since that 
time the appellant has continued to experience left shoulder 
instability and dislocation.  He concluded that the veteran's 
service injury resulted in chronic disability that now 
required surgical intervention.  Specifically, he noted that 
the veteran's restricted usage of the left arm had led to 
weakness and functional limitation which was consistent with 
an injury dating back 44 years.

At his March 2005 hearing, the veteran testified that he 
experienced left shoulder dislocations on three occasions in 
service, and on seven or eight occasions after service.  He 
reported that his last dislocation occurred around 1997.  He 
explained that Dr. Pesson's opinion was based on history 
provided by the veteran at the time of the evaluation.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

Service medical records show that the veteran likely 
dislocated his left shoulder in February 1961, and did 
dislocate his anterior left shoulder in April 1962.  Although 
his August 1963 separation and his October 1964 reserve 
examination reports do not mention any left shoulder 
complaints or findings, by 1968 the veteran again sought 
treatment for a dislocation in the left shoulder.  At that 
time he reported that he had continued to experience left 
shoulder dislocations periodically after service, which he 
treated himself.  The Board finds credible the history 
supplied by the veteran in 1968, as he provided the history 
for treatment purposes and decades before filing his claim 
for service connection.  Further, a subsequent treatment 
record, likewise created years before the instant claim, 
shows that he tended to avoid medical attention and treat any 
shoulder dislocations himself.

Dr. Pesson, in his February 2005 statement, essentially 
concluded that the veteran's current left shoulder disorder 
is related to a left shoulder dislocation experienced in 
service, and that the veteran's restricted use of the left 
arm, presumably caused by the dislocation episode in service, 
had caused weakness and limited function in the extremity.  
Although Dr. Pesson apparently did not review any medical 
records for the veteran in forming his opinion, the history 
supplied by the appellant (and relied on by Dr. Pesson) 
accurately reflects, in large part, the information contained 
in the service and postservice medical records.  

Given that Dr. Pesson has indicated that the veteran 
currently has a left shoulder disability, and that the 
disorder is etiologically related to a left shoulder 
dislocation reflected in the service medical records, and as 
Dr. Pesson's opinion is the only medical opinion on file 
addressing the etiology of the left shoulder disorder, and is 
based on a credible history, the Board concludes that the 
evidence supporting the claim is at least in equipoise with 
that against the claim.  Accordingly, service connection is 
in order for residuals of a recurrent left shoulder 
dislocation.  38 U.S.C.A. § 5107.





ORDER

Entitlement to service connection for residuals of a 
recurrent left shoulder dislocation is granted.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


